Citation Nr: 0429541	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  01-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
schizophrenia, depression and post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a claimed right leg 
disorder, to include residuals of trauma to the right knee 
and a right ankle condition.  

3.  Entitlement to service connection for a claimed left leg 
disorder, to include degenerative joint disease of the left 
knee and a left ankle condition.  

4.  Entitlement to service connection for a claimed 
gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD).  

5.  Entitlement to service connection for a claimed chronic 
back disorder, to include degenerative disc disease.  

6.  Entitlement to service connection for post-trauma 
syndrome, claimed as a residual of a head injury.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1979.  

In an April 1980 Administration Decision, the RO determined 
that the veteran's service from February 1975 to February 25, 
1979 was under honorable conditions (and therefore he was 
entitled to VA benefits which might accrue based on this 
period of service), but that his service from February 26, 
1979 to September 1979 was under other than honorable 
conditions.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the RO, which 
contained among other findings that new and material evidence 
had not been submitted to reopen a claim of service 
connection for schizophrenia.  

In March 2002, the Board determined that new and material 
evidence had been submitted to reopen claims of service 
connection for schizophrenia and the residuals of trauma to 
the right knee.  

The Board also decided several other issues on appeal and 
indicated that it was undertaking additional development with 
respect to all the conditions listed on the first page of 
this document.  

The Board notes that, on his Substantive Appeal statement 
received by the RO in October 2001, the veteran had requested 
a personal hearing at the RO before a Veterans Law Judge.  

In November 2001, he instead opted for a videoconference 
hearing before Veterans Law Judge in Washington, D.C.  In 
December 2001, the veteran was notified of a videoconference 
hearing scheduled for January 2002; however, he failed to 
appear for the hearing.  

The Board also notes that, in October 2001, the veteran 
appointed The American Legion as his representative; however, 
in November 2001, The American Legion revoked that power of 
attorney.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  

In June 2003, the Board again remanded the case to the RO for 
further development of the record.  

The issues of service connection for a back disorder and a 
left leg disorder, to include degenerative joint disease of 
the left knee and a left ankle condition, are being remanded 
an are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did not manifest an innocently acquired 
psychiatric disorder, a right leg disorder, a 
gastrointestinal disorder or a post-trauma syndrome due to a 
head in jury in service or for many years thereafter.  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disorder, to include schizophrenia, depression 
and PTSD, due to any event or incident in service.  

3.  The veteran currently is not shown to have a right leg 
disorder, to include any involving the knee or ankle, due to 
any event or incident in service.  

3.  The veteran currently is not shown to have a 
gastrointestinal disorder, to include GERD, due to any event 
or incident in service.

4.  The veteran currently is not shown to have post-trauma 
syndrome, claimed as a residual of a head injury, due to any 
event or incident in service.



CONCLUSIONS OF FACT

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability to include schizophrenia, depression 
or PTSD due to disease or injury that was incurred in or 
aggravated by active service; nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The veteran is not shown to have a right leg disability, 
to include that manifested by the residuals of trauma to the 
right knee or involving the right ankle, due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

3.  The veteran is not shown to have gastrointestinal 
disability, to include GERD, due to disease or injury that 
was incurred in or aggravated by active service; nor may a 
peptic ulcer be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

4.  The veteran is not shown to have a disability manifested 
by post-trauma syndrome due to a head injury or other disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran, moreover, has been accorded ample opportunity to 
present evidence and argument on his behalf.  Further, by 
June 2003 and March 2004 letters and April 2004 supplemental 
statement of the case, he has been notified of the evidence 
needed to establish the benefits sought, and via these 
documents, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

On February 1975 report of medical history, the veteran 
denied having any disability or symptoms that would be 
consistent with head trauma, a psychiatric disorder, knee or 
leg disorders, or GERD.  

In September 1975, the veteran complained of having headaches 
and pain around the area that was sutured.  The symptoms were 
found to be due to trauma.  In February 1976, the veteran 
sustained a head injury to the left temple.  

In June 1976, a medical notation indicated that the veteran 
suffered an injury to the right lower leg and right knee 
while playing soccer.  In October 1976, he was hit across the 
chest with a baseball bat and had tenderness along the ribs.  
He sustained a left ankle injury in September 1977 while 
jumping off a bridge.  In October 1977, he complained of 
having stomach pain, vomiting and fever.  An upper 
respiratory infection was diagnosed.  In November 1977, the 
veteran again complained of having abdominal pain, and viral 
hepatitis was found.  In June 1978, the veteran underwent an 
appendectomy.  In November 1978, he hit his head while 
playing football.  X-ray studies were negative for any 
findings.  

In a rating decision of August 1981, the RO denied the 
veteran's original claim of service connection for the 
residuals of trauma to the right knee on the basis that the 
injury was acute and transitory with no lasting residual 
disability.  

The veteran underwent a psychiatric hospitalization in August 
and September 1983.  He reported having violent outbursts and 
being a habitual liar.  He also complained of severe 
throbbing headaches with memory loss.  A brain scan was 
within normal limits.  An electroencephalogram yielded normal 
results.  The discharge diagnosis was that of panic type 
disorder with antisocial personality, hypertension and 
obesity.  

In January 1984, the veteran was hospitalized at a private 
medical facility following a reported suicide attempt.  At 
the time of admission, the veteran appeared depressed and 
restless and became "confused and paranoid" when answering 
questions.  The pertinent diagnoses noted at the time of 
discharge were those of alcohol abuse and antisocial 
personality disorder.  

During March and April 1984, the veteran was hospitalized at 
a private medical facility when it was noted that he had been 
"drinking heavily," had auditory hallucinations and had 
attempted to "shoot himself."  An examination revealed 
evidence of alcohol withdrawal, in conjunction with a history 
of drug abuse (Quaaludes and pot), as well as heavy drinking.  

The pertinent diagnoses noted at the time of discharge were 
those of organic hallucinosis due to drugs and alcohol and 
Quaalude abuse, with a history of heroin and cocaine "abuse".  

At the time of a period of private hospitalization in October 
1984, it was noted that the veteran had been referred by a VA 
physician for problems associated with "hearing voices."  
Additionally noted were difficulty sleeping, as well as 
visual hallucinations.  

On mental status examination at the time of admission, the 
veteran's judgment was fair, and his memory was "OK."  His 
affect was pleasant, and there was no evidence of either 
suicidal or homicidal ideation.  The pertinent diagnoses 
noted at the time of discharge were those of organic mental 
disorder due to drugs and alcohol and drug abuse.  

During the period from November 1985 to February 1986, the 
veteran was hospitalized at a private medical facility when 
he gave a history of alcohol use "on an almost daily basis" 
since the age of 23.  

According to the veteran, he had ceased the use of alcohol in 
August of 1985.  When further questioned, the veteran stated 
that he had used drugs since the age of 13 and that his last 
drug usage had been in 1981.  According to the veteran, he 
had previously used marijuana, Quaaludes and amphetamines.  

The diagnosis noted at the time of admission was that of 
episodic alcohol abuse.  On mental status examination in 
early February 1986, there was evidence of a thought 
disorder, with paranoid ideation, mood swings and almost 
constant anxiety.  The veteran was well oriented, and his 
memory was intact, though there was evidence of suicidal 
ideation at the time of admission.  

A VA record of hospitalization covering the period from 
February to April 1986 showed that the veteran had been 
hospitalized for problems associated with chronic 
undifferentiated schizophrenia.  

In May 1986, the veteran was involved in an automobile 
accident.  Since that time, he complained of increasing 
dizziness, blurred vision, vomiting and pain in the neck and 
back.  Post-traumatic syndrome was diagnosed.  

On VA psychiatric examination in January 1987, the veteran 
gave a history of having had numerous acute psychotic 
episodes requiring hospitalization.  Apparently, for 
approximately the past year, the veteran had been free of 
medication.  

The veteran's associative processes were normal, and there 
was no evidence of delusional hallucinatory elements.  His 
affect was within the normal range, and the veteran's 
sensorium was intact.  The pertinent diagnosis was that of 
paranoid schizophrenia.  

In May 1994, the veteran is shown to have fallen in the 
bathtub and complained of having pain in the left side of the 
back..  

In July 1994, the veteran was hospitalized for a few days 
complaining of "large anger."  He indicated that, not long 
before the admission, he had come close to hitting his wife 
in a fit of rage.  He detailed household stress that included 
caring for a terminally ill child.  Symptoms included that of 
severe insomnia.  The discharge diagnosis was that of 
depression, not otherwise specified and PTSD.  

During the course of a private evaluation in October 1997, 
the veteran gave a history of having bilateral knee pain, 
somewhat more severe on the right.  An examination of the 
right knee showed some tenderness along the medial joint 
line, as well as patellofemoral pain, and crepitus on range 
of motion.  

The radiographic studies of the veteran's right knee showed 
evidence of a moderate sized joint effusion, as well as small 
osteophytes.  The pertinent diagnosis was that of mild 
osteoarthritis and right knee effusion.  

The private magnetic resonance imaging of the right knee 
conducted in November 1997 was consistent with a horizontal 
cleavage tear involving the posterior horn and body of the 
medial meniscus, as well as a moderate sized 
popliteal/Baker's cyst, moderate joint effusion, degenerative 
changes consistent with mild/early osteoarthritis, and 
fragmentation of the tibial tubercle consistent with 
repetitive stress/osteochondrosis.  

A private record of hospitalization dated in December 1997 
revealed that the veteran was seen at that time for right 
knee problems of approximately one year's duration that had 
increased progressively and rapidly.  At the time of 
admission, the veteran complained of severe bilateral knee 
pain which was greatly increased at night.  

According to the veteran, he had experienced swelling 
accompanied by heat and pain radiating up his right thigh.  
Additionally noted was that the knees made "popping noises," 
and that he wore a brace on his right knee.  The pertinent 
diagnosis was that of right medial meniscal tear with tibia 
vara.  

At the time of a period of private hospitalization in March 
1998, the veteran gave a history of having bilateral knee 
problems.  On admission, the veteran stated that he had gone 
to military school at age 12 and "from marching, being 
overweight, and the type of work that he did while he was in 
the military," had suffered arthritis in his knees, as well 
as bowing of his legs.  The pertinent diagnosis noted at the 
time of admission was that of status post osteotomy, with 
external fixation.  

A September 1998 left knee X-ray study revealed mild 
degenerative joint disease and a healing left tibial 
metaphyseal fracture.  

In correspondence of August 1999, the veteran's mother stated 
that, while in boot camp at Fort Jackson, South Carolina, the 
veteran had become involved with "drugs and alcohol."  
Reportedly, this continued at Fort Ord, California, where the 
veteran became violent, injuring his right finger and 
breaking his right leg.  

According to the veteran's mother, he was then transferred to 
Korea, where he continued his involvement with drugs and 
alcohol and had "a mental breakdown."  Reportedly, on those 
occasions when the veteran would come home, he was "like a 
different person" being distant and suffering from 
nightmares.  

In correspondence of September 1999, the veteran's wife wrote 
that the veteran had developed arthritic joint changes in his 
knees, the result of "initial injuries" dating back to the 
military.  

In April 2000, the veteran was diagnosed with lumbar facet 
medial branch nerve blocks.  

A September 2000 private medical progress note reflected 
several bilateral knee injuries dating back 20 years when the 
veteran played football.  

In November 2000, the veteran's medical conditions were 
enumerated and included chronic back pain attributable to 
osteoarthritis, morbid obesity, GERD since approximately 
1992, depression, hypothyroidism, and history of right and 
left leg reconstructive surgery, sleep apnea and 
hypertension.  The veteran's legs were said to be "doing 
well."

In April 2001, chronic low back pain and lumbar facet 
syndrome were diagnosed.  

In December 2001, a VA progress note indicated that the 
veteran was experiencing right knee arthritis and that a knee 
replacement was being considered.  

On December 2002 examination of the joints, the veteran 
reported a history of bilateral knee problems that he 
attributed to a 1976 soccer injury.  The examiner noted that 
at that time, the veteran was noted to have a contusion of 
the distal thigh, which involved the right patella.  He had 
no broken bones at the time, although the veteran "adamantly 
stated" that he had a broken knee.  He also asserted that he 
broke his other knee soon thereafter.  

According to the examiner, the medical records made no 
mention of the left knee.  The examiner indicated that the 
veteran had developed joint disease of the knees over the 
previous decade.  He had some seven knee surgeries including 
bilateral high tibial osteotomies.  

The VA examiner observed that the veteran weighted 
approximately 200 pounds on active duty and 414 pounds 
currently and noted that X-ray studies of the knees had 
indicated degenerative disease of the knees, as well as a 
torn right knee meniscus.  

The examiner diagnosed bilateral degenerative joint disease 
of the knees and status post high tibial osteotomies with 
residuals.  The examiner also diagnosed ankle strain with 
residuals.  The examiner observed that the 1976 incident in 
service was diagnosed as a contusion and that no broken bones 
were noted at that time.  It was the examiner's opinion that 
it was not likely that the veteran's right knee and ankle 
problems were related to service.  

On December 2002 VA gastrointestinal examination, the 
examiner observed that the veteran had a history of hiatal 
hernia with GERD that were first noted in the early 1990's.  
The examiner also noted that the veteran had an apparent 
episode of gastritis in 1984 and was diagnosed with GERD.  
The examiner further indicated that one episode of gastritis 
was mentioned in the service medical records.  The examiner 
stated that the veteran appeared to have current symptoms of 
gastroesophageal reflux.  

On objective examination, the veteran weighted 414 pounds, 
and his abdomen was found to be grossly obese.  The examiner 
diagnosed GERD with hiatal hernia.  The examiner opined that 
GERD was not present during service.  

On December 2002 psychiatric examination, the veteran stated 
that, at Fort Ord, he was involved in stealing and drugs.  He 
indicated that his psychiatric difficulties began in service 
some 27 years prior.  

On examination, the veteran was alert and cooperative.  There 
were no loose associations or flight of ideas.  His affect 
was appropriate, and he had no nightmares, flashbacks, or 
intrusive thoughts.  The veteran did complained of 
hallucinations, both auditory and visual.  

According to the examiner, insight and judgment were 
marginal.  The examiner diagnosed drug and alcohol abuse in 
remission and depressive disorder, not otherwise specified, 
recurrent, not found on examination.  The Axis II diagnosis 
was personality disorder not otherwise specified.  

The examiner stated that the principal psychiatric diagnosis 
was a personality disorder, not otherwise specified.  The 
examiner explained that the veteran had a longstanding 
maladaptive pattern of behavior and a history of 
polysubstance abuse.  

The veteran's antisocial behavior was evident on active duty 
but his other diagnoses did not have their occurrence until 
after discharge, and according to the examiner, "whatever 
these conditions were, they did not have their onset nor were 
they aggravated" by service.  

A December 2002 neurologic examination report noted a 
diagnosis of post-operative right knee pain for 27 years with 
preserved strength, bulk, sensation, and reflexes. The 
examiner also diagnosed posterior headaches for seven or 
eight years that were neurologically negative.  

A May 2003 addendum to the December 2002 neurologic 
examination and a review of the record, a VA neurologist 
concluded that the veteran suffered from drug and alcohol 
abuse in remission; depressive disorder, not otherwise 
specified; and a history of personality disorder, not 
otherwise specified.  The veteran, therefore, did not likely 
have "post trauma syndrome" nor, in the examiner's opinion, 
was the veteran's chronic condition related to any experience 
in service.  

A February 2004 addendum to the December 2002 neurologic 
examination indicated that the veteran reported that his 
headaches began about 15 years after head trauma.  Thus, 
according to the examiner, it was unlikely that the original 
trauma had anything to do with the veteran's current 
headaches.  




Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Analysis

Acquired psychiatric disorders

The veteran clearly suffers from current psychiatric 
disability and has undergone extensive psychiatric treatment 
and hospitalizations in the past.  However, a current 
disability is a prerequisite for the granting of service 
connection.  38 C.F.R. § 3.303; Degmetich, supra; Gilpin, 
supra.  The Board notes that service connection for PTSD 
cannot be granted, as this disability has not been diagnosed.  
Id.; 38 C.F.R. § 3.304.

The medical evidence to include the comprehensive December 
2002 VA psychiatric examination report, reflects that the 
veteran's innocently acquired disability manifested by 
depression did not have its onset in service.  Absent a nexus 
between any present acquired disability and service, service 
connection for an innocently acquired psychiatric disorder 
cannot be granted.  38 C.F.R. § 3.303.  

The Board observes that a personality disorder, not otherwise 
specified, might well have been present in service.  A 
personality disorder, however, is not considered to be a 
disability for which service connection can be granted.  
38 C.F.R. § 3.303(c).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in December 2002, a VA examiner opined 
that the veteran's acquired psychiatric disorders were 
unrelated to service.  There is no competent evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


Right leg disorders

The veteran suffered an injury to the right knee in service 
while playing soccer.  Years after service, right knee 
symptomatology has been demonstrated, and radiologic 
evidence, since the 1990's, has suggested chronic right knee 
abnormalities.  The veteran also has a right ankle disorder 
according to the December 2002 VA examination report.  Thus, 
current disability has been shown.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  

A review of the evidence, however, shows that the current 
right leg disability is not due to disease or injury in 
service.  Indeed, on December 2002 VA orthopedic examination, 
the examiner arrived at a conclusion that the veteran's right 
leg disability was of postservice origin pursuant to a 
comprehensive medical examination and a review of the record.  

Absent a demonstrated link between a present right leg 
disability and any event or incident in service, service 
connection cannot be granted.  38 C.F.R. § 3.303.  Service 
connection for a right leg disorder, therefore, is denied.  

The Board is aware that the veteran attributes right leg 
symptomatology to service.  The veteran, however, is not 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.  

The competent evidence reflects that the veteran's current 
right leg disability is unrelated to service, and there is no 
evidence of equal weight to the contrary.  Pursuant to the 
foregoing, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.  


Gastrointestinal disorder 

As noted in the December 2002 VA gastrointestinal examination 
report, GERD was first noted in the 1990's.  The report also 
reflected that the veteran had an apparent episode of 
gastritis in 1984 that was diagnosed as GERD.  

Upon review of the record and pursuant to examination, the 
December 2002 examiner concluded that the veteran's current 
GERD was not present in service.  The examiner arrived at 
this conclusion even after considering the October and 
November 1977 episodes of abdominal pain in service.  

As explained, a present disability is a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  In addition to a currently 
manifested disability, however, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  The December 2002 examiner opined that no such link 
existed and that the veteran's GERD with hiatal hernia were 
of post-service origin.  Due to the foregoing, service 
connection for a gastrointestinal disorder to include GERD is 
denied.  Id.  

This is not a case where the evidence is in relative 
equipoise.  The competent evidence reflects that the 
veteran's current gastrointestinal condition that includes 
GERD and hiatal hernia is unrelated to service, and the 
benefit of the doubt rule is not for application.  Ortiz, 274 
F.3d at 1365; see also 38 U.S.C.A. § 5107.  


Post-trauma syndrome

During service in November 1978, the veteran hit his head 
while playing football.  In May 1986, following a car 
accident, post-trauma syndrome was diagnosed.  The veteran 
currently suffers from headaches.  

Pursuant to the December 2002 VA neurologic examination 
report and May 2003 and February 2004 addenda, the veteran's 
headaches began many years after service and were unrelated 
to any event or incident therein.  

Because there is no nexus between headaches and service, and 
the veteran is not shown to be suffering from residual head 
trauma disability due to service, service connection is 
denied.  38 C.F.R. § 3.303.  

Again, the veteran himself is not competent to render medical 
opinions upon which the Board might rely.  Espiritu, supra.  
As such, his belief that such a nexus exists is not relevant 
to the present discussion.  

This is not a case where the evidence is in relative 
equipoise.  The competent evidence reflects that any current 
post-trauma syndrome is not related to service, and the 
benefit of the doubt rule is not for application.  Ortiz, 274 
F.3d at 1365; see also 38 U.S.C.A. § 5107.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder to include schizophrenia, depression and PTSD is 
denied.  

Service connection for a right leg disorder, to include 
residuals of trauma to the right knee and a right ankle 
condition, is denied.  

Service connection for a gastrointestinal disorder, to 
include GERD, is denied.  

Service connection for post-trauma syndrome, as the residual 
of a head injury, is denied.  




REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See 
Quartuccio, supra.  

The Board notes that the veteran's claimed back disability 
was not examined adequately.  As such, a VA orthopedic 
examination for a diagnosis of all back disabilities and an 
opinion regarding the etiology of any such disability 
diagnosed.

As well, an orthopedic examination for an opinion regarding 
the etiology of left lower extremity disabilities must be 
scheduled.  The veteran, indeed, appears to have suffered an 
injury to his left ankle in service.  Such incident was not 
discussed in the December 2002 VA orthopedic examination 
report.

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO must schedule a VA orthopedic 
examination to diagnose all back and left 
lower extremity disabilities and for an 
opinion regarding the etiology of each 
such disability diagnosed.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal.  If any claim remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded the appropriate period 
of time to respond thereto.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



